 Case 1:20-cr-00031-DKW Document 4 Filed 12/20/19 Page 1 of 4     PageID #: 24

        ORIGINAL
KENJI M. PRICE # 10523
United States Attorney
District of Hawaii
                                                             FILED IN THE
                                                     UNITED STATES DISTRICT COURT
MICAH SMITH                                              DISTRICT OF HAWAII
Assistant U.S. Attorney                                     DEC 20 2019
Room 6100 PJKK, Federal Building
                                                     at lb o'clock and lJ 1 min._AM
300 Ala Moana Boulevard                                -SUE BEITIA, CLERK       e   S
Honolulu, Hawaii 96850
Telephone: (808) 541 -2850
Facsimile: (808) 541-2958
Email: Micah.Smith@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,)              MAG. NO. 19-01300 WRP
                         )
             Plaintiff,  )              APPLICATION AND ORDER FOR
                         )              WRITOFHABEASCORPUSAD
    vs.                  )              PROSEQUENDUM
                         )
GLENN ROBERT ALIKA MUTH, )
                         )
             Defendant.  )
~~~~~~~~-)

                    APPLICATION AND ORDER FOR
             WRIT OF HABEAS CORPUS AD PROSEQUENDUM

      COMES NOW, the UNITED STATES OF AMERICA, by the United States

Attorney, and represents and shows:
                                                         RECEIVED
                                                      CLERK, U. 5. DISTRICT COURT

                                                              DEC 20 /.01~ tt: 7>1/\"fl/\
                                                          DiSTRICT OF HAWAl I f, S
 Case 1:20-cr-00031-DKW Document 4 Filed 12/20/19 Page 2 of 4            PageID #: 25




      That the defendant, Glenn Robert Alika Muth, is presently charged in the

above-captioned matter with possession of stolen firearm in violation of 18 U.S.C.

§ 9220) and other offenses, and is now detained in the Oahu Community

Con-ectional Center, 2199 Kamehameha Highway, Honolulu, HI 96819, in the

custody of the Warden Francis Sequeira. It is necessary to have said defendant

present in the above-entitled case for an initial appearance on December 20, 2019,

at 2:00 p.m., in the courtroom of the Honorable Wes Reber Porter, United States

Courthouse, 300 Ala Moana Boulevard, Honolulu, Hawaii; in order to secure the

presence of defendant it is necessary that a Writ of Habeas Corpus Ad

Prosequendum be issued commanding said Warden Francis Sequeira to produce

said defendant to the United States Marshal in order to procure his presence in said

courtroom on said date, and at such other dates as may be necessary until

termination of the criminal charges now pending against the defendant.

      WHEREFORE, your petitioner prays for an order directing the issuance of a

Writ of Habeas Corpus Ad Prosequendum out of and under the seal of this Court,

directed to said Warden Francis Sequeira commanding him to have and produce the

above-named defendant to the United States Marshal, in order to procure

defendant's presence before the Honorable Wes Reber Porter in said couriroom, on

said date and time, and from day to day thereafter as may be necessary; the United


                                         2
 Case 1:20-cr-00031-DKW Document 4 Filed 12/20/19 Page 3 of 4           PageID #: 26




States Marshal shall retain custody of defendant and at the termination of the

criminal charges now pending against defendant return him to the Oahu Community

Correctional Center.

      DATED: December 19, 2019, at Honolulu, Hawaii.

                                              KENJI M. PRJCE
                                              United States Attorney
                                              District of Hawaii




                                              By~~~~~~~~~~~
                                                 MICAH SMITH
                                                 Assistant U.S. Attorney

                                              Attorneys for Plaintiff
                                              UN1TED STATES OF AMERlCA




                                          3
 Case 1:20-cr-00031-DKW Document 4 Filed 12/20/19 Page 4 of 4           PageID #: 27




      Upon reading and filing the foregoing Application in that behalf;

      IT IS HEREBY ORDERED that a Writ of Habeas Corpus Ad Prosequendum

be issued as prayed for herein;

      DATED: December             2P , 2019, at Honolulu, Hawaii.




                                                United States Magistrate Judge




UNITED STATES v. GLENN ROBERT ALIKA MUTH
Mag. No. 19-01300 WRP
"Application and Order for Writ of Habeas Corpus Ad Prosequendum"


                                            4
